694 N.W.2d 72 (2005)
In re Petition for Disciplinary Action Against Daniel Francis JAMBOR, a Minnesota Attorney, Registration No. 229520.
No. A04-1504.
Supreme Court of Minnesota.
April 1, 2005.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Daniel Francis Jambor, who has been suspended from the practice of law since June 29, 2001, see In re Jambor, 627 N.W.2d 333 (Minn.2001), has committed additional professional misconduct warranting public discipline. The Director alleges that Jambor attempted to use an affidavit of service from a dismissed lawsuit to obtain a default judgment in a subsequent lawsuit in violation of Minn. R. Prof. Conduct 1.1, and falsely advised the district court that he had no evidence of the defendant's residence, in violation of Minn. R. Prof. Conduct 3.3(a) and 8.4(d).
In a stipulation filed by the parties, respondent admitted his conduct violated the Rules of Professional Conduct and waived his rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR). The parties jointly recommended in the stipulation that the appropriate discipline is a six-month suspension under Rule 15, RLPR, and payment of $900 in costs under Rule 24, RLPR, with no waiver of the reinstatement hearing provided for in Rule 18, RLPR. The parties recommended that reinstatement be conditioned upon: (1) payment of costs in the amount of $900 pursuant to Rule 24(d), RLPR; (2) compliance with Rule 26, RLPR; (3) successful *73 completion of the professional responsibility portion of the bar examination under Rule 18(e), RLPR; and (4) satisfaction of the continuing legal education requirements under Rule 18(e), RLPR. The parties further recommended that, upon reinstatement, respondent be placed on two years supervised probation subject to the conditions of probation set forth in In re Jambor, 598 N.W.2d 690 (Minn.1999).
On December 15, 2004, this court issued an order directing the parties to file briefs addressing why more severe discipline was not warranted and setting the matter on for oral argument. This court heard oral argument on the matter on March 8, 2005. This court concludes that the recommended discipline is appropriate and that respondent's six-month suspension shall run retroactively from December 15, 2004, as requested by respondent at oral argument.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent Daniel Francis Jambor is suspended from the practice of law for six months, effective retroactively from December 15, 2004. The reinstatement hearing is not waived and is subject to the agreed-upon terms set forth above. Following reinstatement, respondent shall be placed on supervised probation for two years subject to the terms of probation set forth in In re Jambor, 598 N.W.2d 690. Respondent shall pay $900 in costs under Rule 24, RLPR.
BY THE COURT:
/s/G. Barry Anderson
Associate Justice
BLATZ, C.J., took no part in the consideration or decision of this case.